Title: To John Adams from Oliver Wolcott, Jr., 9 May 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



T.D. May 9th: 1800.

On the petition of Richard Graham, the Secretary of the Treasy. in obedience to the directions of the Presidt. of the U. S. respectfully submits the following Report.
The petitioner Richard Graham, and Samuel Spring, both of the State of New York, but residing at Rehoboth in Massachusetts, were convicted, before the Circuit Court of the United States holden at Boston on the first day of June 1797, of the crime of forging or counterfeiting  three the Notes of the Bank of the United States, and were sentenced each of them to stand one hour in the Pillory, to pay a fine of five hundred dollars, and to suffer three months years imprisonment.—
The Petitioner states that he has suffered the punishmt. of the pillory, and nearly the whole term of his imprisonment—that he is without friends, poor and unable to pay the fine imposed upon him, and prays to be released and the fine to be remitted on condition of his entering to serve on board some armed ship or vessel of the United States.—
The crime of which the prisoner has been convicted is viewed as one of a dangerous tendency—By a statute passed on the 27th of June 1798, since the conviction of the petitioner, it is made felony, and punishable by fine not exceeding five thousand dollars, & imprisonmt. at hard labour for a period not less than three years, nor more than ten years.—Altho’ this statute is not applicable to the case of the Petitioner, yet it shows the sense of the Congress Legislature, as to the measure of punishment due to the offence of which he has been found guilty; and as the punishmt.  that which he has been sentenced to undergo is of the mildest degree awarded by that  Act statute, as the petitioner has offered nothing in extenuation of his crime, and as the offer tender of service on board in the Navy of the United States cannot, on principles of sound policy be accepted, the Secy. respectfully offers submits it as his opinion that it is inexpedient to grant a pardon at this time, as prayed for by the petitioner.
All which &c &c
